Pettit, J.
The names in the assignment of errors are stated thus': “ The Estate of Joseph Peden, deceased, v. William W. Noland.” The first rule of this court requires that the full names of the parties shall be contained in the assignment of errors. 32 Ind.
*355The estate of Joseph Peden, deceased, is not the full name of any natural or artificial party or person. We cannot render judgment against an estate, but we may against an administrator or executor of an estate. The assignment of error is not signed by the estate, or any person for it. The assignment of error is a pleading in this court, and must be signed by the party or his attorney. 2 G. & H. 100, sec. 73-'
The appeal, for failing to comply with rule 1, is dismissed, at the costs of the appellant.